       Case 4:20-cv-00421-BRW-JJV Document 13 Filed 05/14/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

CORJALON EVANS                                                                        PLAINTIFF

VS.                               4:20-CV-00421-BRW-JJV

DOMINIC BRUNER, et al.                                                           DEFENDANTS

                                                ORDER

       I have reviewed the Proposed Findings and Recommended Disposition submitted by

United States Magistrate Judge Joe J. Volpe. No objections have been filed. After careful

consideration, I approve and adopt the Proposed Findings and Recommended Disposition in all

respects.

       Accordingly,

       1.     Plaintiff’s official capacity claims are dismissed without prejudice.

       2.     Plaintiff’s claims against Defendant Adams are dismissed without prejudice.

       3.     Defendant Adams is dismissed as a party from this action.

       4.     Plaintiff’s claims against Defendant Woods are dismissed without prejudice.

       5.     Defendant Woods is dismissed as a party from this action.

       6.     I certify, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis appeal from

any Order adopting these recommendations would not be taken in good faith.

       IT IS SO ORDERED, this 14th day of May, 2020.


                                                    Billy Roy Wilson _________________
                                                    UNITED STATES DISTRICT JUDGE
